Citation Nr: 1517145	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-45 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Appellant has active service from October 1968 to October 1970.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) which determined that the Appellant's discharge under other than honorable conditions constituted a bar to payment of VA benefits.  In August 2011, the Appellant was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In December 2011, the Board remanded the Appellant's appeal to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


REMAND

In reviewing the record, the Board observes that there is a conflict as to the current character of the Appellant's discharge from active service.  The Appellant's Armed Forces of the United States Report of Transfer or Discharge (DD Form-214) states that the Appellant was discharged under other than honorable conditions.  An October 1970 Army Review of Discharge indicates that the Appellant was being "issued an undesirable discharge."  A December 1972 Department of the Army Memorandum for the Adjutant General reports that a December 1972 Board for Correction of Military Records decision determined that "insufficient evidence has been presented to indicate probable material error or injustice and the application is denied."  In his February 2009 notice of disagreement (NOD), the Appellant indicated that his discharge had been upgraded "around 1988 or the early to mid-90's."  An October 2007 written statement from the RO's Service Center Manager conveys that the character of the Appellant's discharge was "under honorable conditions" and such information was "as certified to VA by military branch of service or shown on official military documents."  The November 2009 statement of the case (SOC) relates that "[w]e contacted the Records Management Center and received the response that both the Army Discharge Review Board and Army Board for Correction of Military Records denied your request for discharge upgrade and correction of military record."  

The record does not reflect that the AOJ has contacted the Army's Board for Correction of Military Records to determine if the Appellant's character of discharge was upgraded subsequent to December 1972.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army Board for Correction of Military Records and request that it provide a copy of its decision or decisions as to the Appellant's applications for Correction of Military Records and copies of all documentation developed in association with the determinations for incorporation into the record.  

2.  Then readjudicate the Appellant's appeal.  If any benefit sought on appeal remains denied, the Appellant and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Appellant's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

